Citation Nr: 1541880	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected lymphoma and/or prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2012, the Board remanded the appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because the requested development in the February 2012 Board remand was not substantially completed, the Board finds that further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In his June 2008 claim, the Veteran contends that he has back problems with sciatica due to treatment for his service-connected lymphoma and prostate cancer.  In the February 2012 remand, the Board found that the Veteran should be afforded a VA examination addressing his back issue.  It appears that the Veteran was scheduled for such an examination around March 2013, but it was cancelled.  However, as the Veteran's representative states in a June 2015 appellant's brief, the representative submitted a letter requesting that the examination be rescheduled because the Veteran was out of the country.  Additionally, the evidence includes June 2013 and May 2014 letters indicating the Veteran's willingness to attend a VA examination.

Furthermore, as is noted in the February 2012 remand, the Veteran's service treatment records (STRs) show that the Veteran was treated for back pain in August 1966 and treated after being caught between a truck and a trailer in January 1968.  The Veteran's post-service treatment records and statements include the following back-related evidence: February 1995 VA treatment showing back pain complaint, November 1999 VA treatment for left lower extremity lumbar radiculopathy, December 1999 VA treatment indicating that the Veteran attributed his back pain to an in-service crush injury, June 2000 VA x-ray report showing dextroscoliosis of the lumbar spine, April 2008 VA x-ray report showing degenerative disc disease of the back, and other VA treatment records showing treatment for back complaints and notes of sciatica (see, e.g., VA treatment records dated February 29, 2009; March 16, 2009; January 29, 2010; and March 18, 2010).

Therefore, the Board finds that the Veteran should be afforded a VA examination to clarify any back diagnosis.  The examiner should opine on whether any such disability present is related to the Veteran's military service, to include whether any diagnosed back disorder is secondary to any of the Veteran's service-connected disabilities, to include lymphoma and prostate cancer, and treatment for such disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Stegall, 11 Vet. App. at 268.

The Board's February 2012 remand also indicated that records concerning the Veteran's back issue should be obtained, to include a specific request for an MRI conducted at "Middletown," which was noted in a December 2008 private treatment record.  While it appears that records, including MRI results were obtained from Middlesex Hospital in Middletown, Connecticut, those results do not address the back.  Moreover, it appears that the AOJ only requested records from that hospital dating since 2010.  The private treatment record mentioning the back MRI is dated 2008.  While the Board notes that the Veteran appears to indicate that he was treated at Middlesex Hospital since 2010, the Board finds that the AOJ did not substantially comply with the Board's remand in obtaining the Veteran's private MRI records addressing the back, considering the 2008 private treatment records suggesting a back MRI prior to 2010 was performed.  Stegall, 11 Vet. App. at 268.  Accordingly, all relevant private treatment records, to include any MRI reports for the back from Middlesex Hospital, should be requested on remand after securing the proper release from the Veteran.

In light of the remand, relevant ongoing VA treatment should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for a back disorder.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain records prior to 2010 and updated treatment records from Middlesex Hospital, to include any MRI results addressing the back.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an appropriate VA examiner to determine the nature and etiology of any currently present back disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

a. The examiner should identify any current back disorder.

b. Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed disorder had its onset during, or is otherwise related to, the Veteran's military service, to include consideration of the STRs indicating back treatment and treatment after being caught between a truck and a trailer.

c. The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed back disorder is caused or aggravated by any of the Veteran's service-connected disabilities, to include lymphoma and prostate cancer and treatment for such disabilities.

The examiner must address both causation and aggravation.  If aggravation of a diagnosed back disorder by an already service-connected disability is found, then the examiner must attempt to establish a baseline level of severity of the back disorder prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.

4.  Finally, after the development requested above, as well as any additional development deemed necessary, has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

